aesPQsfc,
                                                       3FF8CIAL B
                                                       ITATE ©F Tl
                                                                                                                                    02 1M
                                                       PRIVATE USI                                                                  0004279596                 JAN 1 4   201
P.O. BOX 12308, CAPITOL STATION                                                                                                     MAILED FROM ZIPCODE 78 70

    AUSTIN, TEXAS 78711




                                                 RE: WR-53,367-03

                                                 PRESIDING JUDGE 266TH JUDICIAL DISTRICT
                                                 P. O. BOX V°7
                                                 STEPHENVIj . h...        "*? •TS.0(.:i-miS' •!• 2 '^'01 i "5 '.C 2Z1<&'"k /'"L:8/ "li5
                                                                           .RE^TiNW -TO* S£ N D £ff - "                                               -". ••.; •'' '
                                                                 ERATH     CO DISTRICT                                  3UDGE
                                                                                         SOX               CLOSED
                                                                           11   k>   a   »   >   !--       •»- Vs   r- *N r*.   %.» *£}»"*


                                                                                                            PC      55MOSR
                                                              BC:     7S711230S8S                                        * 2682-©7968-17 -27
                                                                                                                                             ....l.U.,,.
                                  224   KME-NaEB/ZJai^BlSS           r-inii'iii-n                !     \     ' iHirt            ru\      t •ut   ••vi T i n   r'rii